DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-256395 (hereafter JP ‘395).

Claim 1:	JP ‘395 in Figure 1 (paragraph [0020] discloses a pressure sensitive adhesive sheet for batteries, comprising: 
a base material (2)(paragraph [0021]); 
a vapor-deposition insulating film (3) provided on one surface side of the base material (2)(paragraph [0024] discloses a vapor deposited thin film formed of an inorganic oxide such as aluminum oxide, which is the same material instantly defined as an insulating film) ; and
 a pressure sensitive adhesive layer (5)(paragraphs [0035]-[0036]) provided on a surface side of the vapor-deposition insulating film (3) opposite to the base material (2).
The preamble “for batteries” has not been treated as a claim limitation because “for batteries” does not limit the structure of the pressure sensitive adhesive sheet. (See MPEP 2111.02 I. and II.)
Claim 2:	 JP ‘395 discloses that a material that forms the vapor-deposition insulating film comprises at least one selected from the group consisting of aluminum oxide and silicon oxide (paragraph [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-256395 (hereafter JP ‘395) as applied to claims 1 and 2  above, and further in view of WO2013133167 (hereafter WO ‘167).
	JP ‘395 is as applied, argued, and disclosed above, and incorporated herein.
Claim 3:	JP ‘395 discloses a pressure sensitive adhesive sheet as set forth above in claim 1 and incorporated herein; however, JP ‘395 does not disclose a  lithium-ion battery in which two or more conductors are fixed in a state of being in contact with each other inside the battery a pressure sensitive adhesive sheet.
WO ‘167 in Figure 3-2 discloses a lithium-ion battery in which two or more conductors (4) are fixed in a state of being in contact with each other inside the battery using a pressure sensitive adhesive sheet (3). See also entire document.

With the combination, the adhesive tape of WO ‘167 would be substituted with the pressure sensitive adhesive layer of JP ‘395.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium ion battery comprising a pressure sensitive adhesive layer that would have been capable of maintaining excellent adhesiveness under an internal environment of a nonaqueous battery, preventing a short circuit, and providing a high gas barrier adhesive film.
Claim 4:	JP ‘395 discloses a pressure sensitive adhesive sheet as set forth above in claim 2 and incorporated herein; however, JP ‘395 does not disclose a  lithium-ion battery in which two or more conductors are fixed in a state of being in contact with each other inside the battery a pressure sensitive adhesive sheet.
WO ‘167 in Figure 3-2 discloses a lithium-ion battery in which two or more conductors (4) are fixed in a state of being in contact with each other inside the battery using a pressure sensitive adhesive sheet (3). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure sensitive adhesive sheet of JP ‘395 by incorporating the battery of WO ‘167.

One having ordinary skill in the art would have been motivated to make the modification to provide a lithium ion battery comprising a pressure sensitive adhesive layer that would have been capable of maintaining excellent adhesiveness under an internal environment of a nonaqueous battery, preventing a short circuit, and providing a high gas barrier adhesive film.

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 



/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729